I vote for the affirmance of this judgment and I consider the ground, upon which the reversal of the judgment is placed, to be altogether too technical. The trial judge, in his main charge, had instructed the jurors upon the law, correctly, and at such length and with such fairness to the defendant, that they could not have been misled by his ruling upon the request in question. While the request was unnecessary, whatever the error in granting it, it was, in view of the evidence and of what had preceded in the charge, one that we should not regard as prejudicial.
CULLEN, Ch. J., WERNER, WILLARD BARTLETT, CHASE and COLLIN, JJ., concur with HISCOCK, J.; GRAY, J., reads dissenting memorandum.
Judgment of conviction reversed, etc. *Page 271